Title: To Thomas Jefferson from DeWitt Clinton, 19 December 1805
From: Clinton, DeWitt
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New York 19 December 1805
                  
                  Observing in your late message to Congress that you have turned your attention to the malignant fever which lately afflicted this City, I take the liberty of transmitting to you the Health Laws of the State & two other publications respecting the public Health, in the full persuasion that such ideas in them as are beneficial, will be cherished & improved by you.
                  You will not think it obtrusive in me to hint that Genl. Miranda who is now in Washington is considered by many intelligent persons here as in the employ of Great Britain
                  I have the honor to be With the greatest respect Your most Obedt. servt.
                  
                     DeWitt Clinton 
                     
                  
               